Citation Nr: 1131654	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include chorioretinitis and blindness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from September 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in June 2007, and timely perfected his appeal in June 2009.  

The Board notes that the Atlanta, Georgia, RO has jurisdiction over the appellant's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In his June 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In January 2011, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In March 2011, the Board received the VHA opinion.  In June 2011, the appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In August 2011, the appellant's representative responded, waiving the remainder of the 60 day period afforded by the Board to present additional evidence or argument.

Recharacterization of Issue on Appeal

The Board notes that in the May 2007 rating decision, the RO declined to reopen the appellant's claim of entitlement to service connection for bilateral blindness, on the basis that he had not submitted sufficient new and material evidence.  See Rating Decision, May 15, 2007.  Review of the appellant's VA claims file reveals that the appellant has not previously submitted a claim of entitlement to service connection for this disability.  Rather, in January 2006, the appellant filed a claim of entitlement to a nonservice-connected pension, which was in part based on his bilateral blindness.  The regulations and requirements for establishing a nonservice-connected pension and entitlement to service connection are completely separate.  Thus, the Board finds that in May 2007, the RO incorrectly characterized the appellant's claim as one requiring new and material evidence to be reopened.  Accordingly, the issue has been rephrased above as one for direct service connection on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the appellant's bilateral eye disorder pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates that the appellant's pre-existing bilateral eye disorder was not aggravated by active duty military service.


CONCLUSION OF LAW

The appellant's pre-existing bilateral eye disorder, to include chorioretinitis and blindness, was not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).




	
(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The January 2007 letter also provided the appellant with notice of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A subsequent letter was sent to the appellant in March 2007, informing him that in 1973, a fire in the National Personnel Records Center destroyed approximately 80 percent of the records for Army personnel discharged between November 1, 1912 and January 1, 1960.  Based upon the appellant's discharge date in October 1952, it was assumed that his records were damaged in the fire.  The appellant was informed that his service treatment records were requested from the Department of the Army, but no intact official medical records were available.  The appellant was requested to provide VA with copies of any available service treatment records that he had in his possession.

In a case such as this where it appears that appellant's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.
Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in May 2007 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  However, based upon VA's heightened duty to assist the appellant due to his missing service treatment records, the Board ordered a VHA opinion be obtained in January 2011.  The VHA opinion was received in March 2011, and also involved a thorough review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and the VHA opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the heightened duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  See O'Hare, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that his pre-existing bilateral non-active chorioretinitis involving the macular areas was aggravated by his time in active duty service, subsequently causing his current bilateral blindness.

Governing Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The appellant is seeking entitlement to service connection for a bilateral eye disorder.  It is undisputed that the appellant is currently diagnosed with bilateral chorioretinitis and blindness.  See VA Eye Examination Report, May 14, 2007.

Presumption of Soundness

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the appellant had old, bilateral non-reactive chorioretinitis that pre-existed his military service.

As noted above, the majority of the appellant's service treatment records were determined to be unavailable, due to the fire at the National Personnel Records Center in 1973.  Of record, however, is the appellant's service discharge examination report.  In October 1952, it was noted upon clinical examination that the appellant suffered from old, bilateral non-reactive chorioretinitis involving the macular areas that existed prior to service.  See Standard Form (SF) 88, Service Discharge Examination Report, October 6, 1952.  Further, the VHA physician who reviewed the appellant's claims file stated that it was clear that the appellant suffered from bilateral macular scars prior to entering service in 1951.  See VHA Opinion, March 22, 2011.

Given the notation of this pre-existing condition at the appellant's discharge examination, in conjunction with the fact that the VHA physician stated the appellant's condition existed prior to service, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the appellant's bilateral eye disorder was aggravated, rather than incurred in, active duty service.

Aggravation

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  For the reasons stated below, the Board finds that the evidence clearly and unmistakably shows that the appellant's pre-existing bilateral eye disorder was not aggravated by his military service.

With respect to the crucial question of whether the appellant's pre-existing bilateral eye disorder was aggravated during service, as noted above, the appellant's service treatment records are unavailable.  On his VA Form 9, the appellant stated that in March or April of 1952, he worked as an aviation engineer on the flight line.  In the course of his duties, he was required to pour cement on the runway at Carswell Air Force Base, Texas.  During this particular assignment, cement splattered and went into the appellant's eye.  He stated that he immediately sought treatment at the dispensary and a medic washed the cement out of his eye.  He subsequently failed a physical due to his eyes, and was ultimately medically discharged.  See VA Form 9, June 9, 2009.

The Board notes that the appellant is certainly competent to report his experiences in service and the resulting symptoms, which are easily recognizable and come through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the appellant report of the cement injury to his eyes to be credible.  Upon his discharge from service, it was noted that the appellant's pupils reacted sluggishly on consensual reflex.  It was also noted that the appellant experienced eye trouble as a civilian, with visual acuity of 20/100 in both eyes.  He was diagnosed with old, bilateral, non-reactive chorioretinitis involving the macular areas.  See SF 88, Service Discharge Examination Report, October 6, 1952.

The Board also notes that an October 1954 record of hospitalization for a separate condition, the appellant was noted to have bilateral, healed, chorioretinitis with amblyopia.  See VA Record of Hospitalization, October 15, 1954.

In support of his claim, the appellant refers to a statement of a VA physician at the Birmingham VA Medical Center.  This statement noted that the appellant is legally blind, with vision affected by chorioretinitis, which was not expected to improve.  See VA Physician Statement, July 24, 2006.  Unfortunately, this statement does not indicate that the appellant's pre-existing bilateral eye disability was aggravated by his time in active duty service.  The appellant has not produced a medical opinion to indicate that his condition was aggravated by service.  

The appellant has submitted his own statements to support his claim of aggravation.  As a layperson, the appellant is competent to testify to observable symptoms such as blindness.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the appellant is now claiming that his pre-existing chorioretinitis was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the appellant, are not competent to comment on medical matters such as whether the appellant's eye injury during service represented aggravation versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2010).  

The appellant was afforded a VA eye examination in May 2007.  At that time, the appellant stated that he had been diagnosed with bilateral chorioretinitis.  He further stated that he previously suffered from toxoplasmosis.  The appellant's corrected vision at the time of the examination was 20/150 for far vision and 20/200 for near vision for both eyes.  The VA examiner diagnosed the appellant with choriorentinal scars, bilaterally.  The VA examiner further opined that it would be with resort to mere speculation to opine that the appellant's chorioretinal scars were aggravated by his military service.  In support of this statement, the VA examiner stated that a chorioretinal scar is caused by some damaging process to the eye.  The appearance, location, and timing of the appellant's scars were highly suspicious for an old toxoplasmosis infection.  Whether the appellant's military service exacerbated this could not be resolved without resort to mere speculation, however, there was no objective data to suggest aggravation of the pre-existing condition by active duty, as the separation examination revealed non-reactive chorioretinitis.  See VA Eye Examination Report, May 14, 2007.

To further assist the appellant, the Board obtained a VHA medical opinion to determine whether his pre-existing eye condition was aggravated by military service.  Following review of the appellant's claims file, the VHA physician stated that there was no objective evidence that there was any exacerbating incident that may have occurred while in the military, that may have exacerbated this previous chorioretinal pathology.  The appellant's report of exposure to a cement splash while in service was noted, but the VHA physician stated that this in no way could have been responsible for central retinal scars.  In fact, there was no apparent sequellae related to the cement splash.  See VHA Medical Opinion, March 22, 2011.

It was noted that the appellant has bilateral blindness, which pre-existed his military service.  His corrected distance visual acuity was last recorded in May 2007, revealing 20/150 in both eyes.  He had a nuclear cataract in the right eye and the left eye previously had cataract surgery and was pseudophakic.  He had bilateral chorioretinal macular scars corresponding to the visual field defects.  The remainder of his eye examination was essentially normal.  In summary, the VHA physician stated that it was his opinion within a reasonable degree of medical certainty (more likely than not), that the appellant's bilateral macular scars and poor vision pre-dated his service dates.  There was also no objective evidence that any occurrences during his service year either exacerbated his chorioretinitis condition or caused any further vision loss of other causes.  Id.

In short, the Board finds that the competent evidence, in the form of the VA eye examination report and the VHA medical opinion, clearly and unmistakably demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  For these reasons, the Board finds that the evidence clearly and unmistakably shows that the appellant's pre-existing chorioretinitis was not aggravated during active duty service, resulting in the appellant's current bilateral blindness.  Accordingly, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral eye disorder, to include chorioretinitis and blindness, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


